Citation Nr: 0815363	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-15 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the previously denied claim of service connection for 
depressive neurosis.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1956 to 
September 1959 and from July 1960 to February 1971, including 
honorable service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which declined to reopen the veteran's claim of 
service connection for depressive neurosis.

Initially, service connection for depressive neurosis was 
denied in a May 1972 rating decision.  The veteran did not 
appeal the decision.  The veteran requested that his claim be 
reopened in February 2005.  Before the Board may consider the 
merits of previously denied claims, it must conduct an 
independent review of the evidence to determine whether new 
and material evidence has been submitted sufficient to reopen 
a prior final decision.  "[T]he Board does not have 
jurisdiction to consider a claim which [has been] previously 
adjudicated unless new and material evidence is present, and 
before the Board may reopen such a claim, it must so find."  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Further, if the Board finds that new and material evidence 
has not been submitted, it is unlawful for the Board to 
reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  Accordingly, the matter appropriately before the 
Board is whether new and material evidence has been presented 
to reopen the previously denied claim of service connection 
for depressive neurosis.  

In February 2005, the veteran testified before a Decision 
Review Officer (DRO) at the Waco RO.  The transcript is of 
record.  

The issue of entitlement to service connection for depressive 
neurosis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO initially denied entitlement to service connection 
for depressive neurosis in May 1972.  The veteran was 
notified of the decision and of his appellate rights, but did 
not appeal the denial.  

2.  Since May 1972, new and material evidence has been 
received to reopen the veteran's previously denied claim of 
service connection for depressive neurosis.  


CONCLUSIONS OF LAW

1.  The May 1972 rating decision denying service connection 
for depressive neurosis is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2007).

2.  Evidence obtained since May 1972 regarding the veteran's 
claim of service connection for depressive neurosis is new 
and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, VA's duties under the Veterans Claims 
Assistance Act of 2000 (VCAA) must be examined.  In this 
case, the Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the VCAA.  To the 
extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the veteran in 
proceeding with this appeal given the favorable nature of the 
Board's decision regarding reopening the veteran's claim.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The veteran was initially denied service connection for 
depressive neurosis in a May 1972 rating decision.  The RO 
found, inter alia, that there was no link between the 
veteran's service and his claimed disability.  The veteran 
was advised of the denial of benefits and of his appellate 
rights, but did not appeal the decision.  As such, it became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Pursuant to an application submitted in February 2005, the 
veteran seeks to reopen his previously denied claim of 
service connection for depressive neurosis.  Generally, where 
prior RO decisions have become final, they may only be 
reopened through the receipt of new and material evidence.  
38 U.S.C.A. § 5108.  Where new and material evidence is 
presented or secured with respect to claims which have been 
disallowed, the Secretary shall reopen the claims and review 
the former dispositions of the claims.  Evidence presented 
since the last final denial will be evaluated in the context 
of the entire record.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  New and material evidence means existing evidence 
that by itself, or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  Id.  The 
credibility of new evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the May 1972 rating 
decision included, the veteran's service medical records 
(SMRs) and a VA psychiatric examination, dated in March 1972.  

Evidence received since the May 1972 rating decision 
includes, VA treatment records, dated from May 2003 to May 
2005, the veteran's personnel file and the DRO hearing 
transcript.  

The personnel records reflect that in September 1968, the 
veteran accidentally shot himself when he tripped in a 
pasture while visiting his stepfather.  Upon medical 
examination for line of duty determination purposes, the 
examiner indicated that the veteran's gunshot wound was an 
accident.  The examiner indicated, however, that the veteran 
stated he had been "very nervous" for a long time and had 
marital difficulties.  
In a December 1970 MH letter in the veteran's personnel file, 
he was noted to have a history of severe psychiatric 
problems.  The veteran underwent intensive psychotherapy from 
January 1970 to August 1970 and was treated with psychiatric 
medications.  The psychiatrist indicated that the veteran's 
basic problem was a severe depressive reaction which caused 
him to progressively feel isolated from others.  The 
psychiatric further related that if the veteran is separated 
from his family, his severe problems would return.  

The veteran's post service treatment records reflect a 
diagnosis of depression and service connection related to 
post-traumatic stress disorder (PTSD).  The veteran reported 
that he was first treated for depression in 1971.  

In a February 2005 VA treatment note, the veteran advised 
that he was a Vietnam combat veteran and he enjoyed driving 
convoys and using a machine gun on the enemy.  The veteran 
was noted to be in denial of the effects of combat on him as 
evidenced by his statement that "if I was to tell a 
psychiatrist how I enjoyed killing they [would] throw me in a 
bobby hatch."  The veteran further stated that, "I was 
never one of those people that came back 'crazy or scared 
about what I did in VN.'"  The veteran did not detail the 
combat situations within which he claims to be involved.  

In March 2005, the veteran reported that he was bitter about 
the reception he received when he and others returned from 
Vietnam.  He was noted to experience crowd avoidance, anger, 
rage, anxiety, the inability to love, emotional numbing, 
hyperalertness and depression.  The veteran was diagnosed as 
having dysthymia, personality disorder with narcisstic 
traits, anxiety and probable PTSD due to childhood abuse and 
combat experiences.  

In a May 2005 treatment note, the veteran's social worker 
noted that the veteran had distrust for everything government 
related.  He also related that he enjoyed killing when in 
combat in Vietnam.  

In December 2005, the veteran testified before a DRO at the 
Waco RO.  He testified that he did not feel right 
approximately 2 to 3 months prior to leaving Vietnam.  He 
stated that he felt down all the time and not as happy as he 
used to be.  Upon being stationed in Ft. Sam Houston, he said 
that his mental condition when from bad to worse.  The 
veteran recalled eventually seeking treatment and was 
prescribed pills.  The veteran further testified to having an 
altercation with a superior soon before his discharge.  

The Board finds that the personnel records, VA treatment 
records and hearing testimony constitute new and material 
evidence.  These pieces of evidence are new as they were not 
before agency decision makers when deciding the original 
claim, and they are material because it speaks to an 
unestablished fact necessary to substantiate the claim-
specifically, whether the veteran has a current psychiatric 
disability related to service.  The credibility of this new 
and material evidence is presumed for purposes of reopening 
the claim.  Therefore, the veteran's previously denied claim 
of service connection for depressive neurosis, is reopened.


ORDER

New and material evidence, having been received, the claim of 
service connection for depressive neurosis, is reopened.  


REMAND

As noted in the section above, the veteran's personnel file 
contained evidence of in service treatment for "severe 
psychiatric problems."  The veteran has recently been 
treated for depression, anxiety and probable PTSD.  He 
reported combat exposure and "killing the enemy," although 
his decorations do not include those that reflect 
participation in combat operations.  

The Board notes that the RO attempted to obtain the records 
referenced by the veteran at his DRO hearing.  They requested 
the clinical records from Brooke Army Medical Center at Ft. 
Sam Houston in Texas.  The RO correctly followed all 
procedures and a negative response was received as to the 
availability of these records.  The RO requested that the 
veteran submit copies of any of these records that he may 
have.  There were no documents submitted.  Thus, the RO 
formally found that any further attempt to secure these 
records would be futile.  

In light of the evidence presented above, the Board finds 
insufficient evidence upon which to decide the veteran's 
claim.  There is evidence associated with the claims file 
that indicates the veteran had in-service treatment for his 
psychiatric problems and the treatment records themselves 
were found to be unavailable.  He additionally received an 
accidental self-inflicted gunshot wound to the shoulder and 
at the time was noted to having a history of marital problems 
and nervousness.  The veteran is currently diagnosed as 
having depression and possibly having PTSD.  Thus, the claim 
should be remanded for a VA examination to be scheduled and 
an opinion obtained as to the likelihood that the veteran's 
current mental disability is related to his service.  This 
examination is required pursuant to 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The RO should update the record with 
any recent and outstanding VA mental 
health treatment records, and any non-VA 
medical information that the veteran may 
identify.

2.  The veteran should be asked to submit 
a stressor statement regarding his alleged 
combat experiences in Vietnam.  The RO 
should perform any development deemed 
necessary.  

3.  The veteran should also be scheduled 
for a VA psychiatric examination for the 
purpose of determining which psychiatric 
conditions the veteran currently has.  The 
examiner should review the claims file, 
including any additional records obtained 
pursuant to this remand, and provide 
findings concerning symptomatology of the 
veteran's depressive neurosis and the 
possibility that the veteran has PTSD.  A 
mental status assessment should be 
performed with a GAF score.  The examiner 
should then provide an opinion as to the 
likelihood that the veteran's current 
mental disability had its onset in 
service.  

4.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


